DETAILED ACTION
This action is in response to a filing filed on May 26th, 2021. Claims 1-24 were cancelled. New claims 25-48 are added. Claims 25-48 are pending. These claims have been entered and considered. The information disclosure statement (IDS) filed on June 14th, 2021, October 8th, 2021, and January 28th, 2022 is being considered by the examiner.

Priority
This application is a continuation of Application No. 14/219,349, filed March 19, 2014, which is a continuation-in-part of Application No. 13/930,519, filed June 28, 2013, (now U.S. Patent No. 10,387,902) and claims benefit Provisional Application No. 61/914,552, filed December 11, 2013, the entirety of each which is hereby incorporated by reference herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, U.S. Patent No. 10984455. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter, perform the same method steps and a person of ordinary skill in the art would not be free to practice one of the claimed inventions without infringing upon the other inventions. Claim 25 of the present application recites, almost identical limitation except the claims shown below as comparison against the claim 1 of the Patent application 10984455. The additional limitation of claim 1 of the Patent application 10984455 makes the claim narrower (species), which reads on broad (genus) of instant application for claim 23. See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck & Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. 
For reference, the following table matches the narrower limitations of method claim 1 of the patented parent application no. 14219349 (Pat. 10984455) with the similar limitations of method claim 25 of current child Application No. 17201515:
Claim 25 of Instant Application
Claim 1 of Patented App. 10984455
A computer-implemented method comprising: providing, before generation and transmission of an electronic communication, by a processor, each of a plurality of slots of the electronic communication, wherein each slot is defined as a particular region of the electronic communication, and wherein each slot of the plurality of slots is configured to be populated with content;
A method for generating an electronic communication, the electronic communication comprised of a plurality of content slots, wherein each of the plurality of content slots are defined as a particular region of the electronic communication, and each of the plurality of slots are configured for displaying one or more promotions to a user interface, the one or more promotions selected by at least one of a plurality of content generators, selecting the at least one of the plurality of content generators by identifying eligible content generators and subsequently selecting a content generator to provide content for the electronic communication, the selection of the content generator being the result of a bidding process, the method comprising:

based on a particular medium of the electronic communication, selecting an electronic communication template, the electronic communication template comprising slot definition data identifying a physical location, type, and size of each of a plurality of available slots to be populated with content, wherein each of the plurality of available content slots configured to receive and display at least a portion of content from the content generator;
maintaining a database comprising a plurality of content generators, each of the plurality of the content generators executing independently from the generation of the electronic correspondence, and each of the plurality of content generators configured for dynamically determining specific content;
maintaining a database comprising a plurality of content generators, each of the plurality of the content generators executing independently from the generation of the electronic communication and an electronic communication creation module, and each of the plurality of content generators configured for utilizing unique bid selection logic for submitting a bid and dynamically determining specific content, the specific content constrained by one or more parameters associated each of the plurality of content generators;
determining, in real-time, at a time of generation of the electronic correspondence, on a slot-by-slot basis, using the processor, one of the plurality of content generators from which to receive content for each particular content slot, individually, of the plurality of slots utilizing a result of a real-time slot auction, wherein the real-time slot auction comprises:
determining, in real-time, at a time of generation, on a slot-by-slot basis, using a processor, one of the plurality of content generators from which to receive dynamically determined content for each particular content slot, individually, of the plurality of available content slots utilizing a result of a real-time slot auction, wherein the real-time slot auction comprises:

determining, in real-time, at the time of generation of the electronic communication, for each particular slot, individually, one or more eligible content generators from among the plurality of content generators, wherein eligibility is determined by a recency determination;
providing, in parallel, simultaneously, to one or more content generators, a notification indicating an availability of a particular slot, the notification comprising an indication of a physical location within the electronic communication of the particular slot;
providing, in parallel, simultaneously, to only the one or more content generators determined to be eligible, a notification indicating an availability of the particular slot for bidding, the notification comprising an indication of a physical location within the electronic communication of the particular slot available for bidding;
providing, to the one or more content generators, (i) a set of selection parameters including data indicative of a particular medium of the electronic communication and (ii) the indication of the physical location within the electronic communication of the particular slot;
providing a first content generator of the one or more eligible content generators with a set of selection parameters including the particular medium of the electronic communication and the indication of the physical location within the electronic communication of the particular slot and a set of slot-specific content constraint information including category-specific content constraint information and location- specific content constraint information; 

receiving analytic data comprising the first content generator's past auction performance; providing the analytic data to the first content generator;
receiving a first bid to provide content for at least the particular slot and an adjacent slot from a first content generator;
receiving a first bid for at least the particular slot and an adjacent slot from the first content generator, wherein the first content generator determines the bid based at least in part on the set of selection parameters and the analytic data comprising the first content generator's past auction performance;

evaluating and weighting at least the first bid based on previous performance of the first content generator;
modifying slot definition data of the electronic communication to combine the particular slot and the adjacent slot into a single combined slot;
modifying the slot definition data of the template to combine the particular slot and the adjacent slot into a single combined slot; assigning the first content generator to the single combined slot based on the weighted bid;
assigning the first content generator to the single combined slot;

 receiving dynamically determined content from the first content generator; 
and generating the electronic communication, the electronic communication comprising at least the dynamically determined content received from the first content generator in the single combined slot.
assigning the first content generator to the single combined slot based on the weighted bid; 
receiving dynamically determined content from the first content generator; 
and 3 of 19generating the electronic communication, the electronic communication comprising at least the dynamically determined content determined and received from the first content generator in the single combined slot.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-48 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 25-32 is/are drawn to methods (i.e., a process), claims 33-40 is/are drawn to system (i.e., a machine/manufacture), and claims 41-48 is/are drawn to computer readable medium (i.e., a machine/manufacture). As such, claims 25-48 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Representative Claim 25: A computer-implemented method comprising: 
providing, before generation and transmission of an electronic communication, by a processor, each of a plurality of slots of the electronic communication, wherein each slot is defined as a particular region of the electronic communication, and wherein each slot of the plurality of slots is configured to be populated with content; 
maintaining a database comprising a plurality of content generators, each of the plurality of the content generators executing independently from the generation of the electronic correspondence, and each of the plurality of content generators configured for dynamically determining specific content; 
determining, in real-time, at a time of generation of the electronic correspondence, on a slot-by-slot basis, using the processor, one of the plurality of content generators from which to receive content for each particular content slot, individually, of the plurality of slots utilizing a result of a real-time slot auction, wherein the real-time slot auction comprises: 
providing, in parallel, simultaneously, to one or more content generators, a notification indicating an availability of a particular slot, the notification comprising an indication of a physical location within the electronic communication of the particular slot; 
providing, to the one or more content generators, (i) a set of selection parameters including data indicative of a particular medium of the electronic communication and (ii) the indication of the physical location within the electronic communication of the particular slot; 
receiving a first bid to provide content for at least the particular slot and an adjacent slot from a first content generator; 
modifying slot definition data of the electronic communication to combine the particular slot and the adjacent slot into a single combined slot; 
assigning the first content generator to the single combined slot; 
receiving dynamically determined content from the first content generator; 
and generating the electronic communication, the electronic communication comprising at least the dynamically determined content received from the first content generator in the single combined slot.
(Examiner notes: The underlined claim terms above are interpreted as additional elements beyond the abstract idea and are further analyzed under Step 2A - Prong Two)
Under their broadest reasonable interpretation, the steps of: providing each of a plurality of slots of the electronic communication, wherein each slot is defined as a particular region of the electronic communication, and wherein each slot of the plurality of slots is configured to be populated with content; maintaining a database comprising a plurality of content generators, each of the plurality of the content generators executing independently from the generation of the electronic correspondence, and each of the plurality of content generators configured for dynamically determining specific content; determining, in real-time, at a time of generation of the electronic correspondence, on a slot-by-slot basis, one of the plurality of content generators from which to receive content for each particular content slot, individually, of the plurality of slots utilizing a result of a real-time slot auction, wherein the real-time slot auction comprises: providing, in parallel, simultaneously, to one or more content generators, a notification indicating an availability of a particular slot, the notification comprising an indication of a physical location within the electronic communication of the particular slot; providing, to the one or more content generators, (i) a set of selection parameters including data indicative of a particular medium of the electronic communication and (ii) the indication of the physical location within the electronic communication of the particular slot; receiving a first bid to provide content for at least the particular slot and an adjacent slot from a first content generator; modifying slot definition data of the electronic communication to combine the particular slot and the adjacent slot into a single combined slot; assigning the first content generator to the single combined slot; receiving dynamically determined content from the first content generator; and generating the electronic communication, the electronic communication comprising at least the dynamically determined content received from the first content generator in the single combined slot (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 26-32, 34-40, and 42-48 further narrow the abstract idea by receiving a second bid to provide content for at least the particular slot and the adjacent slot from a second content generator; and determining that the second bid is less than the first bid, wherein the first content generator is assigned to provide content for at least the particular slot and the adjacent slot in response to determining that the second bid is less than the first bid, receiving a third bid to provide content for at least the particular slot from a third content generator; receiving a fourth bid to provide content to the adjacent slot from a fourth content generator; and determining that a sum of the third bid and the fourth bid is less than the first bid, wherein the first content generator is assigned to provide content for at least the particular slot and the adjacent slot in response to determining that the sum of the third bid and the fourth bid is less than the first bid, selecting based on the particular medium of the electronic communication, an electronic communication template, the electronic communication template comprising the slot definition data identifying the physical location, type, and size of each of a plurality of available slots to be populated with content, determining, in real-time, at the time of generation of the electronic communication, for each particular slot, individually, one or more eligible content generators from among the plurality of content generators, 3 of 11wherein the notification is provided only to the one or more content generators determined to be eligible, providing, to the one or more content generators, a set of slot-specific content constraint information including category-specific content constraint information and location-specific content constraint information; and confirming that the first bid complies with the set of slot-specific content constraint information, wherein the real-time slot auction further comprises: evaluating and weighting the first bid based on previous performance of the first content generator, receiving analytic data comprising past auction performance of at least one content generator of the one or more content generators; and providing the analytic data to the at least one content generator, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Independent claim(s) 33 and 41 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
As such, the Examiner concludes that claim 25 recites an abstract idea (Step 2A – Prong One: YES).
Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The requirement to execute the claimed steps/functions using a processor, memory, etc. (Claim 25, 33, and 41) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
	Similarly, the limitations of applying via a processor, memory, etc. (Independent Claim(s) 25, 33, and 41, and dependent claims 26-32, 34-40, and 42-48) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., providing, maintaining, determining, receiving, modifying, assigning, generating, etc. steps performed by a processor, memory, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).	
	The recited additional element(s) of maintaining a database comprising a plurality of content generators executing independently from the generation of the electronic correspondence configured for dynamically determining specific content, assigning the first content generator to the single combined slot, receiving dynamically determined content from the first content generator and generating the electronic communication comprising at least the dynamically determined content received from the first content generator in the single combined slot (Claim(s) 25, 33, and 41), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to maintaining a database comprising a plurality of content generators executing independently from the generation of the electronic correspondence configured for dynamically determining specific content, assigning the first content generator to the single combined slot, receiving dynamically determined content from the first content generator and generating the electronic communication comprising at least the dynamically determined content received from the first content generator in the single combined slot would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	Dependent claims 26-32, 34-40, and 42-48 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
	Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the identified additional elements in independent claim(s) 25, 33, and 41, and dependent claims 26-32, 34-40, and 42-48 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
	The recited additional element(s) of maintaining a database comprising a plurality of content generators executing independently from the generation of the electronic correspondence configured for dynamically determining specific content, assigning the first content generator to the single combined slot, receiving dynamically determined content from the first content generator and generating the electronic communication comprising at least the dynamically determined content received from the first content generator in the single combined slot (Claim(s) 25, 33, and 41), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea) i.e. maintaining a database comprising a plurality of content generators executing independently from the generation of the electronic correspondence configured for dynamically determining specific content, assigning the first content generator to the single combined slot, receiving dynamically determined content from the first content generator and generating the electronic communication comprising at least the dynamically determined content received from the first content generator in the single combined slot is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Storing and retrieving information in memory”, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), “Gathering and analyzing information using conventional techniques and displaying the result,” TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0143-0145] acknowledges that “the apparatus 200 may include means, such as processor 202 or the like, for modifying the preliminary electronic communication to conform to the electronic communication rules. For example, if two content generators are associated with adjacent slots, the content generators have provided content relating to two competing merchants, and the rules specify that adjacent slots should not contain competing merchants, then the process may instruct one or both of the content generators to select an alternative set of content … analytics information 1602 may include, but is not limited to, various information such as promotion redemption rates (e.g., when a promotion is redeemed at a merchant in exchange for a good or service), promotion sales rates (e.g., when a consumer purchases a promotion from the promotion and marketing service), consumer impression rates (e.g., how frequently the promotion is displayed to a consumer), consumer click-through rates (e.g., how frequently the content is selected by a consumer to receive further information about the promotion), non-promotion content value information (e.g., a calculated value in displaying non-promotion content), the value of particular non-promotional consumer data, and the like ...” The applicant’s disclosure [0154], discloses, “These computer program instructions may be loaded onto a general purpose computer …” (i.e. conventional nature of receiving and transmitting data/messages over a network). This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea. 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	The dependent claims 26-32, 34-40, and 42-48 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	Therefore, claims 25-48 are not eligible subject matter under 35 USC 101.

Allowable Subject Matter
Claims 25-48 are allowed. The closest prior art of record is U.S Pub. 20100198694 (“Muthukrishnan”) in further view of U.S Pat. 9665556 (“Sutariya”) in further view of U.S Pub. 20110035276 (“Ghosh”). 
The Examiner notes that after an exhaustive prior art search, the claimed subject matter of claims 25-48 appears to be allowable in view of prior art. Specifically, the Examiner was unable to find the specific as per claims 25, 33, and 41, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of  providing, in parallel, simultaneously, to one or more content generators, a notification indicating an availability of a particular slot, the notification comprising an indication of a physical location within the electronic communication of the particular slot; providing, to the one or more content generators, (i) a set of selection parameters including data indicative of a particular medium of the electronic communication and (ii) the indication of the physical location within the electronic communication of the particular slot; receiving a first bid to provide content for at least the particular slot and an adjacent slot from a first content generator; modifying slot definition data of the electronic communication to combine the particular slot and the adjacent slot into a single combined slot; assigning the first content generator to the single combined slot; receiving dynamically determined content from the first content generator; and 2 of 11 LEGAL02/40663781v1Appl. No.:17/201,515 generating the electronic communication, the electronic communication comprising at least the dynamically determined content received from the first content generator in the single combined slot.
This combination of elements/functions/limitations would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention.
Claims 26-32, 34-40, and 42-48 depend upon claims 25, 33, and 41 and have all the limitations of claims 25, 33, and 41 and would be allowable for the same reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682